
	

113 HR 424 IH: Mohave County Radiation Compensation Act of 2013
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 424
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mr. Gosar (for
			 himself and Mr. Franks of Arizona)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To include the county of Mohave, in the State of Arizona,
		  as an affected area for purposes of making claims under the Radiation Exposure
		  Compensation Act based on exposure to atmospheric nuclear
		  testing.
	
	
		1.Short titleThis Act may be cited as the
			 Mohave County Radiation Compensation
			 Act of 2013.
		2.Inclusion under the
			 Radiation Exposure Compensation ActSection 4(b)(1)(C) of the Radiation Exposure
			 Compensation Act (42 U.S.C. 2210 note) is amended by inserting
			 Mohave, after Apache,.
		
